IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

CHAR_LES L. WILLLIAMS, C.A. No. 9667

JOHN AND CAROL KANE, §
AND MARGARET FOULKE § No. 595, 2016
§
Plaintiff Below, §
Appellant, § Court Below - Court of Chancery
§ of the State of Delaware
v. §
§
§
§
§

Defendant Below,
Appellee.

Submitted: June 14, 2017
Decided: June 30, 2017

Before STRINE, ChiefJustice; VALIHURA and VAUGHN, Justices.
O R D E R

This 30th day of June 2017, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Court of
Chancery should be affirmed on the basis of and for the reasons assigned by the
Court of Chancery in its memorandum opinion dated November 4, 2016.

NOW, THEREFORE, IT IS I-IEREBY ORDER.ED that the judgment of the
Court of Chancery be, and the same hereby is, AFFIRMED.

BY TI-[E COURT:

§)ae if < »ia!¢